COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


AGBAI CIBA AWA AND ALL
OCCUPANTS,


                            Appellants,

v.

DFW CAPITAL R.E. PROPERTIES,
INC.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00141-CV

Appeal from the

County Court at Law No. 3

of Dallas County, Texas 

(TC# 08-01287-C)

MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that the Appellants have failed to file a brief or respond
to our inquiry letter, we dismiss the appeal for want of prosecution.
	On August 19, 2008, this Court informed Appellants by letter that their brief was past due
and no motion for extension of time had been filed.  The Court advised Appellants that the appeal
would be dismissed unless they responded within ten days and provided a reason why the appeal
should be continued.  See Tex. R. App. P. 38.8.  No reply to this Court's request has been made.
	This Court may dismiss an appeal for want of prosecution when appellant has failed to file
his brief in the time prescribed, and gives no reasonable explanation for such failure.  Tex. R. App.
P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.--San Antonio 1998,
no writ).  We have given notice of our intent to dismiss the appeal, have requested a response
whether a reasonable basis for failure to file the brief exists, and have received none.  We see no
purpose that would be served by declining to dismiss this appeal at this stage of the proceeding.  This
Court dismisses the appeal for want of prosecution, with prejudice.  Tex. R. App. P. 42.3(b), 42.3(c),
and 38.8(a)(1).
						KENNETH R. CARR, Justice

October 23, 2008

Before Chew, C.J., McClure, and Carr, JJ.